DETAILED ACTION
	Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 12 April 2022.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
 	Claim 1 recites a composition directed to a bioactive bone graft substitute.  The claim uses the open transition phrase “comprising.”  The bone graft substitute is directed to a silicate network having a porous structure with one or more metal cations are incorporated therein.  The density of the bone graft substitute is less than 1.0 g/cm3 and the average pore diameter is from about 1 to about 99 nm.  Additionally, the claimed metal cations are ionically bound to the silicate network.  Please note that any silicate based material and any metal cation reads on the claim as it is currently constructed.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 12, 16-18, 23-34, and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over US 6,482,444 (“Bellantone”).
	Bellantone teaches silver-containing sol-gel bioglass compositions in preparing, e.g., bone graft substitutes (see col 1, lines 4-7).
	Regarding the “silicate network” of claim 1, the disclosed material comprises 40-90% by weight of silicon dioxide (see, e.g., col. 1, lines 61-62) (suggesting claims 23-26).  The disclosed material is referred to as a “silicate network” (see, e.g., col. 15, line 12) (see also, col. 4, lines 62-63, discussing sol-gel bioactive glass produced as a gel network).  
	Regarding the metal cations of claim 1 and claims 2, 12, 16, and 17, the disclosed material further comprises: (a) about 6-50% by weight of calcium oxide; (b) about 0-12% by weight of phosphorous oxide; and (c) about 0.1-12% silver oxide (see, e.g., col. 2, lines 6-10 and 61-65). 
	Regarding claims 1 and 5, the metal cations are ionically bound to the silicate network via an oxygen anion (see, e.g., col. 4, lines 37-38).
	Regarding claim 9, the disclosed composition can be prepared by synthesizing an inorganic network by mixing metal alkoxides in solution, followed by hydrolysis, gelation, and firing to produce a porous matrix or a dense glass (see col. 4, lines 53-56).  Additionally, a dry gel is disclosed (see col. 6, lines 1-2), suggesting a gas dispersed phase.
	Regarding claims 18 and 27, the disclosed bone graft substitute may comprise hydroxyapatite (see, e.g., col. 15, line 1).  
	Regarding claim 57, the disclosed silica surface may be modified by replacing silanol groups with, e.g., fluorides (see col. 6, lines 13-16).
	Regarding the density recited in claims 1 and 29, in one embodiment, the disclosed material has a density of 1.0759 g/cm3 (see col. 14, lines 57-58).  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Please note that the instant specification teaches a density of up to 1.1 g/cm3 (see, e.g., [0097] of the published application).  
	Regarding the average pore diameter of claims 1 and 30 and the pore volume of claims 31 and 32, the disclosed material may have a pore diameter of 20 to 400 Angstroms (see col. 6, line 36).
	Regarding claims 33 and 34, Bellantone teaches a surface area of 20-400 m2/g (see claim 10).  As noted above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the bioactive bone graft substitute recited in claim 1 as taught by Bellantone.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is ideally suited as a bone graft material due to its higher resorption rates and stimulation of bone growth, as explained by Bellantone (see col. 4, lines 47-52).   
*
Claims 1 and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over US 6,482,444 (“Bellantone”) in view of US 5,735,942 (“Litkowski”), as applied to claim 58.
	Bellantone is discussed above.  The reference differs from the instant claims in that it does not teach the toothpaste of claim 58.
	Litkowski teaches a silica based bioactive glass composition that can be used with a toothpaste (see abstract).  The composition will form a rapid and continuous reaction with body fluids due to the immediate and long term ionic release of Ca and P from the core silica particles, to produce a stable crystalline hydroxyl carbonate apatite layer deposited onto and into the dentin tubules for the immediate and long term reduction of dentin hypersensitivity (see abstract).  The disclosed composition comprises 40-60 wt. % SiO2, 10-30 wt. % CaO, 10-35 wt. % Na2O, 2-8 wt. % P2O5, 0-25 wt. % CaF2, and 0-10 wt. % B2O2 (see col. 4, lines 37-55).   
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a toothpaste with the bioactive bone graft substitute recited in claim 1 as taught by Bellantone in view of Litkowski.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it leads to immediate and long term reduction of dentin hypersensitivity, as explained by Litkowski (see above).   
[Wingdings 2 font/0xF3]

Response to Arguments
Applicant's arguments filed on 12 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the restriction requirement mailed on 19 December 2018 should be withdrawn because the Gerber reference was withdrawn.  See remarks, page 10.
Examiner respectfully submits that the restriction requirement was made final in the Office action mailed on 1 October 2019.  Once allowable subject matter has been identified, all withdrawn claims incorporating the allowable subject matter will be rejoined.
Applicant argues that the instant claims differ from Bellantone in that the latest amendment recites a density less than 1.0 g/cm3 while Bellantone teaches a density of 1.0759 g/cm3.  
At the outset, Examiner respectfully submits that Bellantone explicitly teaches every limitation of independent claim 1 except the density – (a) the claimed bone graft substitute comprising a silicate based material which is a silicate network; (b) the porous structure wherein one or more metal cations are incorporated into the silicate network; (c) the average pore diameter; and (d) the metal cations ionically bound to the silicate network – this does not seem to be in dispute.
The density was explicitly taught as of the current limitation as Bellantone’s density of 1.0759 g/cm3 is less than 1.1 g/cm3.  
The claim now recites a density of 1.0 g/cm3; thus, Bellantone’s disclosed exemplary density is 0.0759 g/cm3 higher than what is now recited in claim 1.  However, as noted in the substantive rejection, according to MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Here, Applicant’s own specification (and claims as of the current amendment) explicitly states that “the density is less than 1.1 g/cm3.” See, e.g., [0097] of the published application.  Thus, it is Examiner’s position that the difference between the density Bellantone discloses and that which is now claimed is close enough that one skilled in the art would have expected them to have the same properties (given that the specification states that the disclosed bone graft has a density of up to 1.1 g/cm3).  Applicant may show otherwise via declaration.  
Applicant argues that the present inventors have surprisingly found that a bone graft with an ultra-low and controllable density can be achieved by using the process of the application.  See remarks, page 11.
Examiner respectfully submits that the instant claims are drawn to a composition, not a method of making. 
Applicant argues that the previous Office action relied upon Titanium Metals as a basis for obviousness “even though the claimed ranges do not overlap.”  See remarks, page 11-13.
By way of clarification, Examiner respectfully notes that in the previous Office action, Titanium Metals was only relied upon to reject claim 28 as the density taught by Bellantone directly read on the density recited in the previous version of claim 1.  
Applicant cites In re Yanez and In re Patel as support for the proposition that Titanium Metals does not apply in this case.  See remarks, pages 12-13.
While Examiner’s are bound by the MPEP, it is noted that in this case, the evidence that the difference between the density Bellantone discloses and that which is now claimed is close enough that one skilled in the art would have expected them to have the same properties comes from Applicant’s own specification, given that the specification states that the disclosed bone graft has a density of up to 1.1 g/cm3.
Applicant states that “[t]he Office Action is also apparently using Applicant’s own specification for motivation, which is improper.”  See remarks, page 13.  
Examiner respectfully disagrees that the Office action was using the instant specification for motivation.  Rather, the specification was cited as evidence that the difference between the density Bellantone discloses and that which is now claimed is close enough that one skilled in the art would have expected them to have the same properties.
Applicant argues that the controllable reduction in density of a bioactive bone graft substitute has significant advantages.  See remarks, page 13.
Examiner respectfully submits that a “controllable reduction in density” is not claimed.  Regarding the claimed density, as noted above, it is Examiner’s position that the difference between the density Bellantone discloses and that which is now claimed is close enough that one skilled in the art would have expected them to have the same properties (given that the specification states that the disclosed bone graft has a density of up to 1.1 g/cm3).  Applicant may show otherwise via declaration.  
Applicant argues that “[n]one of the advantages associated with a controllable, low density bone graft substitute…are taught or suggested in Bellantone.”  See remarks, page 14.
In response, Examiner notes that, a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
Additionally, the claims are directed to the composition alone, not a method of using.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615